

116 HR 5102 IH: Coastal Resilience Research and Education Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5102IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Panetta (for himself, Mr. Waltz, Mr. Rouda, Mr. Palazzo, Mr. Carbajal, Mr. Suozzi, Ms. Eshoo, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Natural Resources, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo designate public colleges and universities that provide research, data, and recommendations on
			 physical and biological science, social science, economic analysis, policy
			 analysis, risk analysis, monitoring, predicting, and planning for
			 sea-level rise and associated coastal flooding and shoreline erosion as
			 National Centers of Excellence in Coastal Resilience Research and
			 Education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coastal Resilience Research and Education Act. 2.National Centers of Excellence in Coastal Resilience Research and Education (a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall designate public institutions of higher education as National Centers of Excellence in Coastal Resilience Research and Education (in this section referred to as National Centers of Excellence). The Administrator shall make the first such designation by not later than 180 days after the date of enactment of this Act.
 (b)PurposesThe purposes of such designation are the following: (1)To recognize institutions of higher education that have exhibited national leadership in research and education in coastal climate change adaptation and mitigation.
 (2)To identify such National Centers of Excellence as sources of expert advice and guidance for Federal agencies engaged in research and education related to coastal climate change resilience.
 (3)To formalize and enhance existing collaborations and partnerships between public institutions of higher education and Federal agencies, with the goal of ensuring information and recommendations are communicated effectively between such entities.
 (c)Criteria for designationThe Administrator shall designate as a National Center of Excellence only a public institution of higher education that—
 (1)has demonstrated proven expertise in the physical, engineering, and environmental sciences, particularly research and education focused on the impacts of sea-level rise, coastal flooding, or shoreline erosion;
 (2)has demonstrated a commitment to understanding the socioeconomic impacts of climate change; (3)is located in a State that frequently experiences coastal flooding or shoreline erosion in connection with sea-level rise, severe coastal storms, or seawater intrusion into groundwater supplies;
 (4)has previously partnered with, or is receiving funds from, Federal agencies for research on coastal flooding or shoreline erosion issues;
 (5)has collaborated with State agencies or State legislators as technical and scientific advisory entities with respect to coastal flooding or shoreline erosion;
 (6)can demonstrate institutional collaboration in coastal flooding or shoreline erosion research and education with other public institutions of higher education, including minority-serving institutions, within the same State; and
 (7)can demonstrate a history of convening local, State, or Federal entities to develop plans for coastal flooding or shoreline erosion.
				3.Information collection and dissemination; reviews and additional designs
 (a)Annual reportThe Administrator shall annually submit to Congress and the President a report describing the activities, partnership and collaborations, Federal policy recommendations, previous and continuing budgets, and findings of, and any other applicable information from, the National Centers of Excellence, and make such reports available to the public in an easily accessible format on the website of the National Oceanic and Atmospheric Administration.
 (b)Review of reports from national centers of excellenceThe Administrator shall review reports from National Centers of Excellence to ensure that recommendations and guidance of such Centers regarding sea-level rise, coastal flooding, shoreline erosion, and related issues are communicated to relevant Federal agencies.
 (c)Review of National Centers of Excellence and potential designeesThe Administrator shall periodically review each National Center of Excellence and potential new designees as such Centers, to—
 (1)ensure that each National Center of Excellence continues to meet the criteria for designation under this Act; and
 (2)designate additional National Centers of Excellence in accordance with this Act. (d)RevocationIf the Secretary determines under subsection (c) that a National Center for Excellence does not meet the criteria for such designation, the Secretary shall revoke such designation by such process as the Secretary determines appropriate.
			4.Additional authorities
 In carrying out this Act, the Administrator may use— (1)the National Oceanographic Partnership Program established by section 8931 of title 10, United States Code, as a venue for collaboration and coordination to leverage partnerships between public institutions of higher education and Federal agencies;
 (2)the Coastlines and People initiative under the National Science Foundation as a tool to use ongoing interdisciplinary research; and
 (3)the National Sea Grant College Program as a resource to help foster collaboration between public institutions of higher education and Federal agencies.
 5.DefinitionsIn this Act: (1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (2)Minority-serving institutionThe term minority-serving institution means an institution of higher education eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
			